Appeal from a judgment entered in Albany county on the verdict of a jury in favor of the defendants rendered at a Trial Term of the Supreme Court in said county, also from the order denying plaintiff’s motion for a new trial. The defendants as agents of the plaintiff had issued a policy of fire insurance. It is admitted that when plaintiff learned that said policy had been issued it “ instructed the defendants to immediately cancel the said policy ” and return it to the plaintiff. The complaint herein alleges that the defendants failed and neglected to carry out the aforesaid instructions. The defendants, however, assert that they made reasonable efforts to comply with such orders. Before the policy was canceled or returned the insured property was destroyed by fire, suit was brought against the plaintiff by the insured for the amount of the alleged loss and plaintiff gave notice to the defendants to defend such action. Defendants did not defend, but said action was defended by the plaintiff herein and judgment rendered against it in favor of the insured. The present action was then brought by the plaintiff to recover damages as aforesaid. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.